                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

DWIGHT DURAN et al.,

                  Plaintiffs,
                                                                            Civ. No. 77-721 KK/SCY
v.

MICHELLE LUJAN GRISHAM et al.,

                  Defendants.

                          ORDER GRANTING FINAL APPROVAL OF
                        SECOND REVISED SETTLEMENT AGREEMENT

         THIS MATTER is before the Court on the following motions: (1) the Parties’ Joint Motion

for Final Approval of Revised Settlement Agreement (Doc. 3184), filed January 30, 2020; (2) the

parties’ Joint Motion and Memorandum of Law for Approval of a Modification to Paragraph 12

of the Revised Settlement Agreement (Doc. 3186), filed January 31, 2020; and, (3) the parties’

Joint Motion for Final Approval of the Second Revised Settlement Agreement (Doc. 3200), filed

February 10, 2020.1 The Court, having reviewed the parties’ submissions, the record, and the

relevant law, having heard the parties’ presentations at a hearing on February 3, 2020 (Doc. 3195),

and being otherwise fully advised, FINDS:

1. The Court has jurisdiction over the parties and the subject matter in this case.

2. This is a class action originally brought in 1977 alleging violations of the federal constitutional

     rights of certain inmates in the State of New Mexico’s custody. By the parties’ agreement, the

     Court entered an order on July 15, 1980, noting that the Plaintiff class had been certified under

     Federal Rule of Civil Procedure 23(b)(1) and (2), and redefining the class as:


1
  Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, the parties have consented to the undersigned
United States Magistrate Judge to conduct any and all proceedings (including a jury or nonjury trial) and to enter a
final judgment in this matter. (Docs. 3089, 3090.)


                                                          1
                   all those inmates who are now, or in the future may be, incarcerated in the
                   Penitentiary of New Mexico at Santa Fe or at any maximum, close, or
                   medium security facility open for operation by the State of New Mexico
                   after June 12, 1980.2

    (Doc. 101 at 1; Doc. 405 at 1.)

3. After extensive litigation, on June 10, 1991, the parties entered into a settlement agreement

    resolving all then-pending motions. (Doc. 2851-3.) The Court issued an order (“1991 Consent

    Decree”) adopting the parties’ agreement on September 20, 1991. (Doc. 1748.) By July 16,

    1999, all of the substantive requirements in the 1991 Consent Decree had been satisfied and

    vacated, except for certain restrictions on overcrowding. (Doc. 2851-1 at 3-4.) According to

    the decree, these overcrowding restrictions were to remain in place in perpetuity. (Doc. 2851-

    3 at 7, 19.)

4. The litigation was dormant from late 1999 to late 2015, when a class member revived it by

    filing pro se motions for an emergency injunction and a contempt order. (Docs. 2692, 2694.)

    Class counsel resumed active representation of the Plaintiff class, and on August 5, 2016, with

    the assistance of then-United States Chief Magistrate Judge Karen B. Molzen, the parties

    reached a settlement of the then pending disputes. (Doc. 2764.) The Court approved this

    settlement on August 31, 2016. (Doc. 2769.)

5. Almost a year later, on July 5, 2017, class counsel filed Plaintiffs’ Motion for Declaratory,

    Injunctive, and Remedial Relief regarding Violations of the Court’s Stipulated Orders, alleging

    that Defendants were violating the 1991 Consent Decree and the parties’ 2016 settlement

    agreement. (Doc. 2837.) That motion remains pending, as do two additional motions for

    declaratory, injunctive, and remedial relief that class counsel later filed. (Docs. 2928, 2929.)



2
 The class had previously been certified as “all inmates who are now or in the future may be incarcerated at the
Penitentiary of New Mexico at Santa Fe.” (Doc. 33 at 3; Doc. 101 at 1.)

                                                       2
   The Plaintiff class has alleged ongoing violations of the Eighth and Fourteenth Amendments

   to the United States Constitution, including unreasonable risks to class members’ health and

   safety due to overcrowding, violence, misclassification, disproportionate discipline,

   understaffing, environmental conditions including vermin and constitutionally inadequate

   bathroom facilities and plumbing, constitutionally inadequate healthcare, and failure to timely

   release inmates at prison facilities operated by the New Mexico Corrections Department

   (“NMCD”). (Doc. 3009 at 4-10.)

6. Defendants opposed Plaintiffs’ motions. (Docs. 2851, 2976, 2977.) They also filed motions

   to dismiss seeking termination of all prospective relief and an automatic stay on December 5,

   2018. (Docs. 3003, 3004.) However, Defendants subsequently withdrew these motions

   without prejudice to allow the parties to pursue settlement negotiations. (Doc. 3023.) The

   parties have conducted extensive investigation and discovery regarding the claims and

   defenses raised in their respective motions.

7. The parties participated in a settlement conference with United States Magistrate Judge Steven

   C. Yarbrough on February 25, 2019, March 29, 2019, and April 30, 2019. (Docs. 3029, 3034,

   3040.) At a status conference on May 3, 2019, counsel advised the Court that the parties had

   reached a settlement in principle. (Doc. 3044.)

8. On June 3, 2019, the parties filed a Joint Motion for Preliminary Approval of Settlement

   Agreement. (Doc. 3047.) In the motion, the parties sought the Court’s preliminary approval

   of a settlement agreement signed on May 14, 2019. (Id. at 1; see Doc. 3047-1.) The Court

   held a hearing on the motion on June 11, 2019, after which the parties conferred and clarified

   language in the agreement. (Docs. 3055, 3067.)




                                                  3
9. The parties incorporated their clarifications into a Revised Settlement Agreement, which they

       executed on August 14, 2019. (Doc. 3067-1.) The parties then filed a second Joint Motion for

       Preliminary Approval of Settlement Agreement on August 21, 2019. (Doc. 3067.) In their

       August 21, 2019 motion, the parties sought the Court’s preliminary approval of the Revised

       Settlement Agreement and represented that the revised agreement was “the operative version

       of the Settlement Agreement and . . . supersedes the May 14, 2019 version of the Agreement.”3

       (Id. at 1.) The parties attached the Revised Settlement Agreement and a proposed Notice to

       Plaintiff Class Members to their August 21, 2019 motion. (Docs. 3067-1, 3067-2.)

10. On August 28, 2019, the Court held a hearing on the parties’ August 21, 2019 motion. (Docs.

       3070, 3073.) At the hearing, counsel and NMCD Cabinet Secretary Alisha Tafoya Lucero

       made presentations and responded to the Court’s questions regarding the parties’ agreement.

       (Id.)

11. The Court entered an Order Granting Preliminary Approval of Class Action Settlement

       Agreement, and Approving and Directing the Issuance of Notice to Plaintiff Class Members

       (“Order Granting Preliminary Approval”) on September 5, 2019. (Doc. 3072.) In its Order

       Granting Preliminary Approval, the Court preliminarily held that the Revised Settlement

       Agreement was fair, adequate, reasonable, and likely to meet the requirements of Federal Rule

       of Civil Procedure 23(e) and the Prison Litigation Reform Act (“PLRA”), 18 U.S.C. § 3626.

       (Id. at 8.)

12. The Court also approved the Notice to Plaintiff Class Members (“Notice”) attached to the

       Order Granting Preliminary Approval and found that it satisfied the requirements of Rule 23

       and due process. (Id.; see Doc. 3072-2.) The Court directed Defendants to provide the Notice



3
    In light of the parties’ August 21, 2019 motion, the Court denied their June 3, 2019 motion as moot. (Doc. 3068.)

                                                           4
    and Revised Settlement Agreement to class members by posting them in English and Spanish

    in the law library, general library, dining facilities, recreational facilities, and on a bulletin

    board in every unit in every NMCD facility in New Mexico, from September 24, 2019 through

    December 23, 2019. (Doc. 3072 at 8-9.) The Court further directed Defendants to provide the

    Notice and Revised Settlement Agreement to each inmate housed in any segregated housing

    unit between September 24, 2019 and December 23, 2019, in English or Spanish at the inmate’s

    election. (Id. at 9.)

13. Defendants provided notice of the proposed settlement to the Plaintiff class as the Court

    directed, including at covered NMCD facilities operated by private contractors. (Docs. 3195,

    3198.)      Defendants monitored whether the Notice and Revised Settlement Agreement

    remained posted as prescribed during the objection period and, when inmates at the Guadalupe

    County Correctional Facility (“GCCF”) removed some posted copies, replaced them

    reasonably promptly. (Id.) In fact, Defendants went beyond the Court’s requirements to ensure

    that all class members at GCCF received notice of the proposed settlement, posting extra copies

    of the Notice and Revised Settlement Agreement in the required locations and placing these

    documents on an “inmate television systems information channel.” (Id.)

14. In its Order Granting Preliminary Approval, the Court directed any class member who wished

    to object to the Revised Settlement Agreement to file his or her objections in writing by

    December 23, 2019 and directed Defendants to allow class members to submit timely

    objections free of charge. (Doc. 3072 at 9.)

15. Between September 12, 2019 and January 27, 2020, approximately 152 members of the

    Plaintiff class filed objections to the Revised Settlement Agreement.4 (See Docs. 3075, 3077-


4
 Calculating the exact number of objectors is not the simple exercise it would appear to be at first glance. For example,
one class member purported to file objections on behalf of himself and the other 71 inmates in his dormitory. (Doc.

                                                           5
    84, 3091, 3096, 3098, 3100-01, 3106-14, 3116, 3118-32, 3142-44, 3146-57, 3159-64, 3169-

    70, 3175-77; see also Docs. 3093-95, 3097, 3099, 3102-03, 3105, 3133-41, 3158, 3165-68.)

    The Court has meticulously reviewed all of these objections and has considered them carefully

    in deciding whether to approve the proposed settlement.5

16. The Court has also carefully reviewed and considered the objections that seven class members

    sent to class counsel between September 24, 2019 and December 23, 2019 and later directed

    counsel to file. (Doc. 3199.) Counsel filed these objections on February 10, 2020, but the

    Court deems them timely because they were sent to class counsel within the prescribed

    objection period. (See id.)

17. The objections to the proposed settlement take issue with: (a) the loss of the provision

    providing that certain overcrowding restrictions in the 1991 Consent Decree would remain in

    place in perpetuity; (b) the reduction of the required dimensions for dormitories and multiple

    occupancy cells from 60 to 50 square feet per inmate; (c) the reduction in total good time

    awarded for completion of the Residential Drug Abuse Program (“RDAP”); (d) the exclusion

    of some class members from the award of good time as remedial relief and the adequacy of



3157 at 1.) All of these class members are included in the Court’s calculation of the total number of objectors.
Likewise included are the 19 class members who raised objections in their Motions to Stay and Terminate and the one
class member who raised objections in his Motion for Extension of Time to File Objections to Settle[ment] Agreement.
(See Docs. 3093-95, 3097, 3099, 3102-03, 3105, 3133-41, 3158, 3165-68.) Not included, however, are two class
members who filed pleadings styled as objections expressing unreserved support for the proposed settlement. (Docs.
3109-10.) Also, the Court tried to avoid double-counting those class members who filed objections more than once,
as well as those who filed separate objections and memoranda of law in support of their objections. (See, e.g., Docs.
3075 and 3100 (filed by S. Jacobs); Docs. 3091 and 3101 (filed by P. Cain); Docs. 3102 and 3139 (filed by J. Kame);
Docs. 3127 and 3128 (filed by C. Buccigrossi); Docs. 3129 and 3130 (filed by M. Whitehead); Docs. 3131 and 3132
(filed by R. Tucker).) Nevertheless, some objectors may have been counted twice.
5
 The Court has also reviewed one unsigned and twelve signed objections to the parties’ original Settlement Agreement
(Doc. 3047-1), which class members filed before the Court entered its Order Granting Preliminary Approval of the
proposed settlement. (See Docs. 3058, 3063, 3065-66.) In deciding whether to grant final approval of the proposed
settlement, the Court has considered these objections insofar as they address provisions found in the Revised
Settlement Agreement and Second Revised Settlement Agreement as well as the original Settlement Agreement. (See
Doc. 3200-1 at 1.) In addition, the Court has reviewed and considered the objections of former class member Calupp
Henderson. (Doc. 3104.)

                                                         6
   this relief; (e) the proposed population reduction at the Otero County Prison Facility (“OCPF”),

   which objectors contend will not alleviate overcrowding at that facility; and, (f) class counsel’s

   alleged collusion with Defendants’ counsel in reaching the proposed settlement. (Doc. 3174

   at 12.) In addition, there were several miscellaneous objections, including complaints about:

   the absence of photographic evidence of class members’ living and sleeping space; lack of

   natural light; unregulated temperatures in the pods; absence of hooks for uniforms in cells;

   claimed medical injuries resulting from overcrowding; phone-to-inmate ratio; quality of the

   food; family visitation; availability and implementation of educational programs; mail

   services; absence of monetary compensation to class members; access to medical services and

   medical staff; staff behavior towards inmates; potential reduction of staff physical fitness

   standards; violations of the American with Disabilities Act for geriatric inmates; exclusion of

   serious violent offenders from eligibility for parole reduction recommendations; and, excessive

   wait times for the parole of sex offenders.

18. The parties filed a Joint Memorandum in Support of Final Court Approval of the Revised

   Settlement Agreement (Doc. 3174) on January 22, 2020, and the Parties’ Joint Motion for

   Final Approval of Revised Settlement Agreement (Doc. 3184) on January 30, 2020.

19. On January 31, 2020, the parties filed a Joint Motion and Memorandum of Law for Approval

   of a Modification to Paragraph 12 of the Revised Settlement Agreement. (Doc. 3186.) In this

   motion the parties indicated that, after the Court entered its Order Granting Preliminary

   Approval, they agreed to modify Paragraph 12 of the Revised Settlement Agreement to state:

              The Classification Supervisor will ensure that the Parole Board Docket
              Form is accurate and that it, along with the Parole Plan, is submitted to the
              Adult Parole Board (“Board”) via e-mail no later than 30 days prior to a
              class member’s hearing date 90 days prior to a class member’s projected
              release date for class members that will serve parole in New Mexico and no
              later than 120 days prior to the class member’s projected release date if the

                                                 7
                 class member will serve parole out of state. NMCD will ensure that class
                 members are timely released on their certified release date following receipt
                 of parole board certificate and, where applicable, when there is available
                 space at a halfway house, transitional living center, or long-term residential
                 treatment center. Substantial compliance with this provision means that
                 NMCD complies with the provisions of this section at least 85% of the time.
                 Beginning no later than thirty days after the entry of this Court’s final
                 approval order, NMCD will provide Plaintiffs’ counsel with monthly
                 reports documenting production of the Parole Board Docket Form, Parole
                 Plan, and release date for all class members.6

    (Id. at 2; see also Doc. 3200-2 at 9.) According to the parties, after the Court preliminarily

    approved the Revised Settlement Agreement, they learned that an inmate’s parole hearing is

    not scheduled until after NMCD submits the Parole Board Docket Form and Parole Plan to

    the Parole Board. (Doc. 3186 at 2-4.) As such, the parties realized, it would be meaningless

    to require NMCD to submit the Parole Board Docket Form and Parole Plan 30 days before

    the inmate’s hearing date. (Id.) The change to which the parties agreed remedies this problem

    by using the inmate’s projected release date, rather than a non-existent hearing date, to

    determine when NMCD must submit the Parole Board Docket Form and Parole Plan to the

    Parole Board. (Id.) The purpose of the change is to realize the parties’ intent to ensure that

    parole planning for class members begins well in advance of their projected release dates,

    thereby reducing the number of class members serving in-house parole. (Id.)

20. Rule 23 does not specifically address whether a new notice to class members and a new

    objection period are required when parties agree to modify a class action settlement

    agreement. See generally Fed. R. Civ. P. 23(e). “Material alterations to a class settlement

    generally require a new round of notice to the class and a new Rule 23(e) hearing.” Pearson

    v. Target Corp., 893 F.3d 980, 986 (7th Cir. 2018). However, courts have generally found



6
 Throughout this Order, language that the parties have agreed to delete from the Revised Settlement Agreement is
marked as stricken, and language that they have agreed to add is underlined and italicized.

                                                       8
that a second notice and objection period is not required if the agreed-upon modifications

merely expand the rights of the class. For example, in In re Integra Realty Resources, Inc.,

262 F.3d 1089 (10th Cir. 2001), the Tenth Circuit agreed that a modification allowing class

members to opt out of a class action settlement did not require a second notice to class

members, stating:

            the addition of opt-out rights merely expanded the rights of class members
            . . . . Therefore, we see no way that the court's failure to provide new notice
            of the opt-out rights prior to accepting the settlement gave rise to a risk that
            unfavorable terms would be forced upon some class members or otherwise
            diminished class members' ability to bring objections before the court.
            Accordingly, we hold the district court did not abuse its discretion by failing
            to notify class members of their opt-out rights prior to conducting a fairness
            hearing of the settlement's terms.

Id. at 1111. Similarly, in In re Diet Drugs (Phentermine/Fenfluramine/Dexfenfluramine)

Products Liability Litigation, 763 F. App'x 237 (3d Cir. 2019), the Third Circuit affirmed the

district court’s ruling that “supplemental, classwide notice of an amendment to a settlement

agreement is required only where the amendment has a material adverse effect on the rights

of class members.” Id. at 241-42 (quotation marks omitted); see also, e.g., In re Anthem, Inc.

Data Breach Litig., 327 F.R.D. 299, 330 (N.D. Cal. 2018) (“[W]hen the modification makes

the settlement more valuable to the class, courts have routinely concluded that notice is

unnecessary.”) (citing cases); Keepseagle v. Vilsack, 102 F. Supp. 3d 306, 313 (D.D.C. 2015)

(“[A]n amendment [to a class action settlement agreement] requires supplemental notice only

when it would have a material adverse effect on the rights of class members.”) (quotation

marks omitted); Harris v. Graddick, 615 F. Supp. 239, 244 (M.D. Ala.1985) (“Under these

limited circumstances where the amendment is narrow and it is clearly apparent that the

interests of the classes are not substantially impaired, the court is of the opinion that the notice

already given is adequate and that additional notice is not required pursuant to Rule 23(e).”).

                                               9
21. The Court has carefully reviewed the parties’ Joint Motion and Memorandum of Law for

    Approval of a Modification to Paragraph 12 of the Revised Settlement Agreement, including

    the attached Affidavit of Hope Salazar (Doc. 3186), as well as the Declaration of Cisco

    McSorley[,] Executive Director of the New Mexico Parole Board. (Doc. 3187.) The Court,

    having considered these documents and the parties’ responses to the Court’s inquiries at a

    hearing held on February 3, 2020, (Doc. 3195), and being otherwise fully advised in the

    premises, finds that the limited modification to Paragraph 12 to which the parties have agreed

    merely expands the rights of the members of the Plaintiff class and in no way impairs their

    interests. In particular, the Court is persuaded that the earlier parole planning the modification

    is intended to secure will not delay class members’ timely release upon completion of their

    sentences and will in fact provide more time for the parties to address problems that could

    otherwise prevent class members from being paroled on schedule. The Court therefore finds

    that the modification to Paragraph 12 does not necessitate a new notice and objection period

    before the Court may finally approve the parties’ proposed settlement.

22. On February 3, 2020, four attorneys for the Plaintiff class filed declarations regarding their

    work on this case.7 (Docs. 3190-92, 3194.) These declarations describe class counsel’s

    sustained, extensive contacts with members of the Plaintiff class before, during, and after the

    negotiations resulting in the proposed settlement. These contacts include: (a) meetings with

    class members during twenty-one (21) tours of covered NMCD facilities (including at least

    one tour of each such facility); (b) “hundreds of phone calls with” class members; (c)


7
  The attorneys who filed declarations are Alexandra Freedman Smith, Philip Davis, Katherine Loewe, and Mark
Donatelli. (Docs. 3190-92, 3194.) Mr. Davis and Mr. Donatelli have represented the Plaintiff class since before the
1991 settlement agreement, and Mr. Donatelli participated in the negotiations that led to the 1991 agreement and
signed it. (Doc. 3191 at 1; Doc. 3194 at 1.) Further, attorney Peter Cubra, who participated in the negotiations leading
to the proposed settlement and consulted with and advised class members before, during, and after these negotiations,
has also represented the Plaintiff class since before the 1991 settlement agreement, and participated in the negotiations
that led to that agreement. (See Doc. 2851-3 at 20.)

                                                          10
    “hundreds of letters” from class members; and, (d) “hundreds of letters” to them. (Doc. 3190

    at 2-4; Doc. 3191 at 1-3; Doc. 3192 at 2-6; Doc. 3194 at 2.) For example, during the

    negotiations resulting in the Revised Settlement Agreement, counsel

                  spoke with dozens of inmates on telephone calls regarding the conditions .
                  . . in which they were living and sent out hundreds of letters to clients asking
                  for information about the conditions in the prisons and what they were most
                  concerned about. Clients sent us approximately 100 letters explaining the
                  issues they were experiencing. We also engaged in phone calls where they
                  told us their concerns.

    (Doc. 3190 at 4; Doc. 3192 at 3.) In this manner, counsel identified the problems class

    members were seeking to remedy and “used this information to formulate the settlement

    demands” they made. (Doc. 3190 at 4-5; Doc. 3192 at 3-4.) “The relief [class counsel]

    obtained was directly informed by what [class members] had told [them].” (Doc. 3190 at 5;

    Doc. 3192 at 5; Doc. 3194 at 3-4.) Class counsel also received letters from and spoke with

    “numerous class members” regarding the Revised Settlement Agreement during the objection

    period. (Doc. 3190 at 6; Doc. 3192 at 5-6.) Many class members expressed their approval of

    the proposed settlement, and “the sentiment of the hundreds of class members with whom

    [class counsel] met” at the OCPF and Southern New Mexico Correctional Facility

    (“SNMCF”) “was overwhelmingly favorable to the [Revised Settlement Agreement].”8 (Doc.

    3190 at 6; Doc. 3191 at 3.)

23. The pleadings filed by class members Alison Comstock and Ronaele Sanchez corroborate

    counsel’s declarations, stating that: (a) class members “collab[o]rated together to state [their]

    disagree[ment] with the way [they] were housed”; (b) the litigation was a “team effort”; and,

    (c) Ms. Comstock and Ms. Sanchez “completely agree” with the terms of the proposed


8
 This is particularly significant because, as counsel noted, the majority of class members who objected to the proposed
settlement were housed at OCPF, SNMCF, and Northeast New Mexico Correctional Facility. (Doc. 3190 at 6.)


                                                         11
   settlement. (Docs. 3109, 3110.) Also, during a tour of Springer Correctional Center (“SCC”)

   with counsel for both sides in April 2018, the undersigned observed some of class counsel’s

   communications with numerous class members, the substance of which clearly evinced

   ongoing and extensive contacts. (See Doc. 2923.)

24. The Court held a hearing on the parties’ Joint Memorandum in Support of Final Court

   Approval of the Revised Settlement Agreement (Doc. 3174) and Parties’ Joint Motion for

   Final Approval of Revised Settlement Agreement (Doc. 3184) on February 3, 2020. (Doc.

   3195.)   At this hearing, counsel and Secretary Tafoya Lucero made presentations and

   responded to the Court’s questions regarding the proposed settlement.

25. At the hearing, the parties agreed to modify the Revised Settlement Agreement in two

   respects. First, the parties agreed that Paragraph 1(d)(ii)(3) should state:

              No more than five prisoners per dayroom shall be assigned to dayrooms in
              any facility and the dayroom housing must provide a minimum of 50 square
              feet of combined living and sleeping space per inmate (excluding the cell
              left open for hygiene, as set forth below).

   (Doc. 3200-2 at 6.) The purpose of this modification is not to change the meaning of

   Paragraph 1(d)(ii)(3), but rather to eliminate an unintended ambiguity to which some class

   members objected. (See, e.g., Doc. 3129 at 4-5; Doc. 3131 at 4-5.) On its face, this minor

   modification merely expands the rights of the Plaintiff class and in no way impairs its

   interests. The Court therefore finds that the modification to Paragraph 1(d)(ii)(3) does not

   necessitate a new notice and objection period before the Court may finally approve the

   proposed settlement. In re Integra Realty Res., Inc., 262 F.3d at 1111; In re Diet Drugs

   (Phentermine/Fenfluramine/Dexfenfluramine) Prods. Liab. Litig., 763 F. App'x at 241-42; In

   re Anthem, Inc. Data Breach Litig., 327 F.R.D. at 330; Keepseagle, 102 F. Supp. 3d at 313;

   Harris, 615 F. Supp. at 244.

                                                12
26. Second, the parties agreed that, in addition to eligible inmates at Northwest New Mexico

     Correctional Facility (“NWNMCF”), SCC, and Western New Mexico Correctional Facility

     (“WNMCF”), eligible inmates at OCPF should receive the remedial relief provided for in

     Paragraph 17 of the parties’ agreement.9 (Doc. 3200-2 at 11.) Specifically, the parties agreed

     to modify Paragraph 17 as follows:

                  As remedial relief, NMCD agrees to award one month’s worth of good time
                  consistent with NMSA 1978, § 33-2-34(A) (2015) to the following inmates:
                  (1) any inmate who was housed for at least 60 days in dormitories at
                  NWNMCF from March 1, 2014 until the date the Court finds that
                  Defendants are in substantial compliance with subparagraph (1)(b)(i) of this
                  Revised Settlement Agreement; (2) any inmate who was housed for at least
                  60 days at SCC from October 1, 2016 until the date the Court finds that
                  Defendants are in substantial compliance with subparagraph (1)(b)(ii) of
                  this Revised Settlement Agreement; and (3) any inmate housed for at least
                  60 days in dormitories at WNMCF from October 1, 2016 until the date the
                  Court finds Defendants are in substantial compliance with subparagraph
                  (1)(b)(iii) of this Revised Settlement Agreement; and (4) any inmate housed
                  for at least 60 days in dormitories at OCPF from October 1, 2016 until the
                  date the Court finds Defendants are in substantial compliance with
                  subparagraph (1)(b)(iv) of this Revised Settlement Agreement.10 Only one
                  award will be made to eligible inmates. Excluded from this provision are
                  any inmates who have a sustained finding of assault against a staff member.
                  Also excluded from this provision are those inmates who have less than 45
                  days of time left to serve on their sentence as measured from the entry of
                  this Court’s final approval order. These good time awards shall be made
                  within 30 days of this Court’s final approval order. For inmates who become
                  eligible for these good time awards after the date of the final approval order,
                  the awards shall be made within 30 days of the date the inmate becomes
                  eligible.

     (Id.) Many OCPF inmates objected to the Revised Settlement Agreement because it excluded

     them from receiving this remedial relief. (See, e.g., Docs. 3199-1 to 3199-3.) The parties’

     agreement to modify Paragraph 17 addresses these objectors’ concerns. The modification


9
  The purpose of Paragraph 17 is to provide remedial relief to class members who have endured unconstitutional
conditions while residing in overcrowded dormitories during the specified time frames. (See Doc. 3200 at 3-6.)
10
  At the February 3, 2020 hearing, the parties clarified that “60 days” as used in Paragraph 17 means 60 days total,
rather than 60 consecutive days.

                                                         13
       confers a benefit that the proposed settlement previously lacked, and as such operates solely

       to expand the rights of the Plaintiff class. The Court therefore finds that the modification to

       Paragraph 17 does not necessitate a new notice and objection period before the Court may

       finally approve the proposed settlement. In re Integra Realty Res., Inc., 262 F.3d at 1111; In

       re Diet Drugs (Phentermine/Fenfluramine/Dexfenfluramine) Prods. Liab. Litig., 763 F. App'x

       at 241-42; In re Anthem, Inc. Data Breach Litig., 327 F.R.D. at 330; Keepseagle, 102 F. Supp.

       3d at 313; Harris, 615 F. Supp. at 244.

27. At the February 3, 2020 hearing, the Court took the Parties’ Joint Motion for Final Approval

       of Revised Settlement Agreement (Doc. 3184) and Joint Motion and Memorandum of Law

       for Approval of a Modification to Paragraph 12 of the Revised Settlement Agreement (Doc.

       3186) under advisement pending the filing of a superseding joint motion requesting final

       approval of the Revised Settlement Agreement with the agreed-upon modifications to

       Paragraphs 1(d)(ii)(3), 12, and 17.

28. The parties filed their Joint Motion for Final Approval of the Second Revised Settlement

       Agreement on February 10, 2020. (Doc. 3200.) In this motion, the parties jointly ask the

       Court to finally approve the parties’ Second Revised Settlement Agreement, which

       incorporates the modifications to Paragraphs 1(d)(ii)(3), 12, and 17 described above.11 (See

       generally id.)


11
     The Second Revised Settlement Agreement also includes the following modified introductory language:

           The parties have incorporated those clarifications into this a Revised Settlement Agreement and
           they, through their undersigned counsel, executed this the Revised Settlement Agreement on August
           14, 2019. Following the Court’s preliminary approval of the Revised Settlement Agreement on
           September 5, 2019, the parties agreed to certain modifications to the Revised Settlement Agreement,
           which have been incorporated into this Second Revised Settlement Agreement. This Second Revised
           Settlement Agreement (referred to herein as the “Revised Settlement Agreement”) is now the
           operative version of the Settlement Agreement and it supersedes the May 14, 2019, and August 14,
           2019, versions of the Agreement.


                                                          14
29. The Court finds that the Second Revised Settlement Agreement should be finally approved

     under the standards set forth in Rule 23(e) and the PLRA, and makes the following findings in

     this regard:

             a) The Plaintiff class is composed of all men confined to a medium or higher custody

                  facility and all women of any classification level in the New Mexico Corrections

                  Department’s custody. (Doc. 3072 at 8 ¶ A; Doc. 3174 at 9 ¶ 1; Doc. 3200-1 at 10

                  ¶ 14.) Although the language used to identify the Plaintiff class has been clarified,

                  the composition of the class is the same as it was when the Court entered the 1991

                  Consent Decree in September 1991. As previously noted, by September 1991, the

                  class was defined as “all those inmates who are now, or in the future may be,

                  incarcerated in the Penitentiary of New Mexico at Santa Fe or at any maximum,

                  close, or medium security facility open for operation by the State of New Mexico

                  after June 12, 1980.” (Doc. 101 at 1; Doc. 405 at 1.) At that time, all female

                  inmates in NMCD’s custody, regardless of classification level, were housed at the

                  New Mexico Women’s Correctional Facility, a “maximum, close, or medium

                  security facility open for operation by the State of New Mexico after June 12,

                  1980.” (Id.; Doc. 2837 at 17; Doc. 2851 at 10.) Thus, then as now, all female

                  inmates in NMCD’s custody, regardless of classification level, are class members.12




(Doc. 3200-2 at 1.) These changes simply reflect the most recent procedural history of the proposed settlement and
do not alter class members’ rights in any way. As such, they do not necessitate a new notice and objection period.
12
  At the February 3, 2020 hearing, the parties confirmed that the Plaintiff class has never included, and does not now
and is not intended to include, women who are on parole or in community corrections outpatient programs, though
these women are technically still in NMCD’s custody.


                                                         15
b) As of February 14, 2020, there are 6,822 inmates in NMCD’s custody, most of

   whom are members of the Plaintiff class. https://cd.nm.gov/ (last visited Feb. 14.

   2020); (Doc. 3195).

c) The settlement is “a proposed settlement, voluntary dismissal, or compromise” of

   “[t]he claims, issues, or defenses of a certified class,” and as such is subject to the

   requirements of Rule 23(e). Fed. R. Civ. P. 23(e).

d) As required by Rule 23(e)(1), the Notice and the notice procedure outlined therein

   were reasonably calculated to inform all class members of the pendency of the

   action and the terms of the proposed settlement, and to afford them an opportunity

   to object to the proposed settlement. Fed. R. Civ. P. 23(e)(1); Fager v. CenturyLink

   Commc'ns, LLC, 854 F.3d 1167, 1171 (10th Cir. 2016); DeJulius v. New England

   Health Care Employees Pension Fund, 429 F.3d 935, 944 (10th Cir. 2005). Both

   as prescribed and as actually implemented, the Notice and notice procedure

   constituted the best notice practicable under the circumstances.

e) Rule 23(e)(2)(A) requires the Court to consider whether “the class representatives

   and class counsel have adequately represented the class.”           Fed. R. Civ. P.

   23(e)(2)(A). The named class representatives in this case have either died or failed

   to remain in contact with class counsel. However, class counsel have ensured that

   counsel’s contact information is available to all class members and have

   communicated directly with hundreds regarding class members’ positions and

   concerns with respect to this case before, during, and after the negotiations resulting

   in the proposed settlement, by letter and telephone and during multiple visits to




                                     16
                 covered facilities.13 Class counsel fully advised class members of their efforts to

                 address class members’ concerns and undertook settlement negotiations with the

                 authority of the majority of the class members with whom they have spoken over

                 the last several years. Despite ample notice to class members and class members’

                 ability to object free of charge, only about 2.5 % of inmates in NMCD custody

                 objected to the proposed settlement.14 Class counsel confirmed on the record in

                 open court that most of the class members with whom they have communicated

                 have approved of the proposed settlement. Thus, in the parties’ judgment, the

                 settlement is fair and reasonable. Jones v. Nuclear Pharmacy, Inc., 741 F.2d 322,

                 324 (10th Cir. 1984). Further, class counsel had the authority to negotiate and agree

                 to the Second Revised Settlement Agreement on behalf of the Plaintiff class, and

                 the class members with whom counsel have communicated have adequately

                 represented the class. Fed. R. Civ. P. 23(e)(2)(A).

             f) Class counsel have also adequately represented the Plaintiff class. Fed. R. Civ. P.

                 23(e)(2)(A). Broadly, they have pursued class interests zealously, conscientiously,

                 and consistently for a very long time. Specifically with respect to the proposed

                 settlement, they have negotiated access to and toured covered facilities, conducted

                 independent investigations (including taking their own measurements of class

                 members’ living and sleeping spaces), taken discovery, engaged in motions



13
  The Court notes that Reilly Johnson, one of the many class members with whom class counsel communicated, was
a member of an inmate committee during the negotiations leading to the 1991 Consent Decree. According to class
counsel, Mr. Johnson expressed his understanding and approval of the Revised Settlement Agreement.
14
  This percentage assumes 172 objectors out of 6,822 inmates. The Court arrived at 172 objectors by adding the 13
class members who filed objections before the prescribed objection period, the 152 class members who filed objections
during the prescribed objection period, and the seven class members whose objections counsel filed on February 10,
2020.

                                                        17
   practice, and participated in extensive, arms-length settlement negotiations. Class

   counsel have demonstrated steadfast devotion to the best interests of the class

   members. As a result of their efforts and their considerable knowledge, skill,

   resources, and experience, class counsel have obtained a favorable settlement

   agreement for the Plaintiff class.

g) The Second Revised Settlement Agreement was negotiated fairly, honestly, without

   collusion, and at arm’s length within the meaning of Rule 23(e)(2)(B). Fed. R. Civ.

   P. 23(e)(2)(B); Jones, 741 F.2d at 324. The parties vigorously litigated this case

   prior to resolution and reached the proposed settlement only after lengthy and

   contentious negotiations and with Judge Yarbrough’s assistance.

h) The relief to be provided to the class is adequate, taking into account the factors

   listed in Rule 23(e)(2)(C). With respect to the costs, risks, and delay of trial and

   appeal, Fed. R. Civ. P. 23(e)(2)(C)(i), class counsel agreed to a compromise

   regarding the relief they sought only after careful consideration of the relevant

   circumstances, including possible benefits to the class that could be achieved by

   further litigation, the length of time this action has been pending and is likely to

   continue, the expense of further litigation, the risks and costs of further delay, the

   complexity of the litigation, and the risk to the class of achieving a less favorable

   outcome.

i) In particular, in agreeing to cede the provision in the 1991 Consent Decree

   providing that its overcrowding restrictions would remain in place in perpetuity,

   class counsel weighed the substantial likelihood that this provision would not

   survive the termination provisions of the PLRA. See 18 U.S.C. § 3626(b). In this



                                    18
                  regard, counsel prudently exchanged a provision that Congress’ enactment of the

                  PLRA rendered unenforceable for real, binding benefits for the class. Also, by

                  agreeing to a reduction from 60 to 50 square feet of combined living and sleeping

                  space per inmate, class counsel obtained Defendants’ agreement that the 50 square

                  feet per inmate excludes bathrooms and dayrooms, which Defendants had

                  previously disputed.15 Further, class counsel obtained Defendants’ agreement to

                  award 30 days of good time after completion of each stage of the Residential Drug

                  Abuse Program (“RDAP”), instead of a single lump-sum award after completion of

                  all three stages, by agreeing to a reduction of the total good time awarded from 120

                  to 90 days.16 This substantially benefits the Plaintiff class because, previously,

                  members who failed to complete all three stages received no good time for the

                  stages they did complete; and, class members who were unable to complete all three

                  stages, e.g., because the waiting list was too long or their sentences were too short,

                  could not benefit from the program at all. Additionally, the change brings good

                  time awards for participation in the RDAP into compliance with Section 33-2-34

                  of the New Mexico Statutes Annotated. See N.M. Stat. Ann. § 33-2-34(D)(1)

                  (prisoners are eligible for good time award of one month “for successfully

                  completing an approved . . . substance abuse . . . program”). In these respects, as

                  in many others, “serious questions of law and fact” existed that placed the ultimate


15
   At the February 3, 2020 hearing, the parties clarified that the requirement of no less than 50 square feet of combined
living and sleeping space per inmate, excluding dayrooms and bathrooms, applies to all multiple occupancy cells,
including double occupancy cells. (See Doc. 3200-1 at 2 ¶ 1(a).) The parties also clarified that “bathrooms” include
in-cell toilets and sinks.
16
  According to the Second Revised Settlement Agreement, the three individual stages of the RDAP are: (1)
Orientation and Rational Thinking; (2) Criminal Lifestyle – Living with Others; and, (3) Recovery, Maintenance, and
Transition Living. (Doc. 3200-1 at 8 ¶ 5.)


                                                          19
   outcome of the litigation in doubt, and informed class counsel’s positions during

   settlement negotiations. Jones, 741 F.2d at 324.

j) Also, class counsel reasonably determined that “the value of an immediate recovery

   outweigh[ed] the mere possibility of future relief after protracted and expensive

   litigation.” Id. In this regard, class counsel was properly cognizant that “[a]ny

   motion to modify or terminate prospective relief made under” the PLRA operates

   as an automatic stay of the prospective relief beginning 30 to 90 days after the

   motion is filed. 18 U.S.C. § 3626(e)(2), (3). Thus, had Defendants not withdrawn

   their motion to terminate the 1991 Consent Decree’s overcrowding restrictions

   pursuant to the parties’ agreement to engage in settlement negotiations, the

   restrictions would likely have been stayed after 30 to 90 days while the parties

   litigated Defendants’ motion.

k) With respect to the second consideration listed in Rule 23(e)(2)(C), the proposed

   method of distributing relief to the class is likely to be effective. Fed. R. Civ. P.

   23(e)(2)(C)(ii). The Second Revised Settlement Agreement provides for entry of

   “an access order that reasonably permits Plaintiffs to monitor compliance” with the

   agreement and requires the parties to “collaborate in the exchange of information

   necessary to ensure the Defendants’ compliance with and expeditious resolution”

   of the agreement. (Doc. 3200-1 at 12 ¶¶ 19-20.) Also, “[w]here absolutely

   necessary,” Plaintiffs may seek formal discovery. (Id. at 12 ¶ 20.) Finally, the

   Second Revised Settlement Agreement allows the parties to obtain judicial

   determinations regarding Defendants’ substantial and sustained compliance with




                                    20
                  the agreement’s terms, should the parties disagree about whether such compliance

                  has been achieved.17 (Id. at 12-13 ¶ 21.)

             l) With respect to the third consideration under Rule 23(e)(2)(C), the Second Revised

                  Settlement Agreement does not address the award of attorneys’ fees and costs to

                  class counsel, except to preserve the parties’ rights to litigate this issue at a later

                  date. Fed. R. Civ. P. 23(e)(2)(C)(iii); (Doc. 3200-1 at 13 ¶ 26.) Whether attorneys’

                  fees are awarded, and in what amount, in no way affects the relief that class

                  members will receive pursuant to the agreement.

             m) With respect to Rule 23(e)(2)(C)’s final consideration, counsel have stated that the

                  Monitoring and Access Agreement they filed on January 27, 2020 is the only

                  “agreement made in connection with” the proposed settlement. Fed. R. Civ. P.

                  23(e)(2)(C)(iv), (e)(3); (see Doc. 3178.) The Monitoring and Access Agreement

                  does not affect the relief that class members will receive pursuant to the Second

                  Revised Settlement Agreement.

             n) Turning to Rule 23(e)(2)(D), the Second Revised Settlement Agreement treats class

                  members equitably relative to each other. Fed. R. Civ. P. 23(e)(2)(D). Many

                  provisions apply to the class as a whole; and, those provisions that treat class

                  members differently – e.g., where some categories of prisoners are entitled to

                  greater relief than others – are equitable and objectively reasonable because they




17
  Defendants report that they have designated an employee at NMCD’s central office who will be responsible for
monitoring Defendants’ compliance with the Second Revised Settlement Agreement and who will report directly to
Secretary Tafoya Lucero in this regard. This measure is likely to improve the efficient distribution of relief to the
Plaintiff class but the Second Revised Settlement Agreement does not require it. (See generally Doc. 3200-1.)


                                                         21
                 account for particular circumstances at specific facilities and avoid adverse impacts

                 on public safety in accordance with the PLRA.18 18 U.S.C. § 3626(a)(1), (c)(1).

             o) For these reasons, the terms of the Second Revised Settlement Agreement are fair,

                 reasonable, adequate, and in the best interests of the Plaintiff class. Fed. R. Civ. P.

                 23(e)(2).

             p) The Second Revised Settlement Agreement provides for “prospective relief,” i.e.,

                 “relief other than compensatory monetary damages,” in a “civil action with respect

                 to prison conditions.” 18 U.S.C. § 3626(a)(1), (g)(7). Thus, and because the

                 agreement falls within the statute’s definition of a “consent decree,” it must comply

                 with the PLRA’s requirements for prospective relief. 18 U.S.C. § 3626(c)(1)

                 (“consent decree” must comply with PLRA’s requirements for prospective relief);

                 18 U.S.C. § 3626(g)(1) (“consent decree” is “any relief entered by the court that is

                 based in whole or in part upon the consent or acquiescence of the parties”).

             q) In compliance with the PLRA, the prospective relief provided for in the Second

                 Revised Settlement Agreement is “narrowly drawn.” 18 U.S.C. § 3626(a)(1); see

                 also Jackson v. Los Lunas Cmty. Program, 880 F.3d 1176, 1192 (10th Cir. 2018)

                 (federal consent decrees must be “designed as nearly as possible to restore the

                 victims of illegal conduct to the position they would have occupied in the absence

                 of such conduct”) (brackets omitted). The prospective relief is specific, concrete,

                 and carefully composed to directly address conditions flowing from and related to




18
   For example, the Second Revised Settlement Agreement excludes sex offenders, serious violent offenders, and
offenders serving sentences for a DWI sixth or higher from the benefits of Paragraph 16, which requires NMCD to
recommend reduced parole time for parolees who are class members at the time of completion of their sentence and
who serve half of their parole without a major violation. (Doc. 3200-1 at 10-11 ¶ 16.) This exclusion prevents the
early termination of parole for categories of offenders likely to pose a significant risk to public safety.

                                                       22
                 overcrowding in the prison facilities in which class members are incarcerated,

                 which conditions are sufficient to constitute violations of the Eighth and Fourteenth

                 Amendments.19

            r) In compliance with the PLRA, the prospective relief provided for in the Second

                 Revised Settlement Agreement “extends no further than necessary to correct the

                 violation of” the federal constitutional rights of the Plaintiff class. 18 U.S.C. §

                 3626(a)(1); see also Jackson, 880 F.3d at 1192 (federal consent decrees must be

                 “tailored to cure the condition that offends federal law”) (internal quotation marks

                 omitted). The prospective relief is limited in scope and tailored to cure conditions

                 flowing from and related to overcrowding in the prison facilities in which class

                 members are incarcerated, which conditions are sufficient to constitute violations

                 of the Eighth and Fourteenth Amendments. The Second Revised Settlement

                 Agreement also includes mechanisms to ensure that the prospective relief is kept in

                 place only as long as necessary to cure the unconstitutional conditions. Jackson,

                 880 F.3d at 1192.

            s) In compliance with the PLRA, the prospective relief provided for in the Second

                 Revised Settlement Agreement “is the least intrusive means necessary to correct

                 the violation of” the federal constitutional rights of the Plaintiff class. 18 U.S.C. §

                 3626(a)(1); see also Jackson, 880 F.3d at 1192 (federal consent decrees “must take

                 into account the interests of state and local authorities in managing their own

                 affairs, consistent with the demands of federal law”) (quotation marks omitted). In

                 this regard, the Court notes that Defendants actively participated in crafting the


19
   On a tour of SCC with counsel from both sides, the undersigned personally observed and heard from inmates and
staff about some of these conditions.

                                                      23
   prospective relief, agreed to it, and determined and stipulated that it is the least

   intrusive means to correct the unconstitutional conditions at issue.

t) Further, Defendants have identified, and the Court has discerned, no adverse impact

   on public safety or the operation of a criminal justice system that the prospective

   relief would cause. 18 U.S.C. § 3626(a)(1). In particular, the award of “one

   month’s worth of good time” to eligible class members housed at OCPF during the

   time period specified in Paragraph 17 does not adversely impact public safety,

   notwithstanding the fact that OCPF primarily houses sex offenders. (Doc. 3200-1

   at 11 ¶ 17.) The Court so finds because: (1) each inmate is entitled to receive the

   award in question only once; (2) inmates’ potential eligibility for the award is

   reasonably limited in time frame, i.e., from October 2016 to Defendants’ substantial

   compliance with Paragraph 1(b)(iv); and, (3) the award must be “consistent with”

   Section 33-2-34(A) of the New Mexico Statutes Annotated, (id.), which limits such

   awards to “a maximum of four days per month of time served” for serious violent

   offenders, including most of the eligible class members housed at OCPF. N.M.

   Stat. Ann. § 33-2-34(A)(1), (L)(4); (Doc. 3200 at 5.)

u) Finally, no part of the Second Revised Settlement Agreement, if adopted by this

   Court, would constitute a “prisoner release order” within the meaning of the PLRA.

   18 U.S.C. § 3626(a)(3), (g)(4). Specifically, the agreement does not have “the

   purpose or effect of reducing or limiting the prison population,” nor does it “direct[]

   the release from or nonadmission of prisoners to a prison.” 18 U.S.C. § 3626(g)(4).

   At the February 3, 2020 hearing, Defendants confirmed that they will be able to

   provide class members with the required 50 square feet of combined living and



                                     24
                  sleeping space per inmate by means other than reducing or limiting the prison

                  population or releasing prisoners before they are due to be released, including by

                  transferring prisoners from overcrowded facilities to underutilized ones. The

                  modifications to certain good-time award policies bring such awards into

                  compliance with Section 33-2-34 of the New Mexico Statutes Annotated and are

                  designed to increase participation in the RDAP, which benefits not only the class

                  but also the communities to which class members will return when they are

                  released. Provisions regarding the retraining of records staff, the early submission

                  of forms to the Parole Board, and medical and geriatric parole are designed to

                  ensure that class members receive the good-time awards and parole to which they

                  are entitled and that their parole planning is timely accomplished. Finally, the

                  good-time awards provided for in Paragraph 17 are expressly remedial in nature

                  and designed to compensate class members for the unconstitutional conditions in

                  which they have been housed.20

             v) Thus, the Second Revised Settlement Agreement is fully compliant with the

                  requirements of the PLRA. 18 U.S.C. § 3626.

30. The Court has scrupulously considered all of the objections to the proposed settlement filed

     in this case and finds that none of them are sufficient to undermine the settlement’s fairness,

     adequacy, and reasonableness. The Court has already addressed: (a) the loss of the provision

     providing that certain overcrowding restrictions in the 1991 Consent Decree would remain in

     place in perpetuity; (b) the reduction of the required dimensions for dormitories and multiple



20
   Other provisions, such as those addressing staff recruitment and bathroom facilities, obviously do not have the
purpose or effect of reducing or limiting the prison population, nor do they direct the release from or nonadmission of
prisoners to a prison.

                                                         25
   occupancy cells from 60 to 50 square feet per inmate; and, (c) the reduction in total good time

   awarded for completion of the RDAP. For the reasons discussed above, these terms do not

   vitiate the fairness, reasonableness, or adequacy of the proposed settlement. The bulk of the

   objections regarding the adequacy of the proposed settlement’s remedial relief concern the

   exclusion of class members housed at OCPF from being eligible to receive a remedial good

   time award. However, as modified in the Second Revised Settlement Agreement, Paragraph

   17 strikes a proper balance between preserving public safety and providing reasonable

   remedial relief. The proposed settlement is a compromise, as are all settlements. The relief

   class counsel successfully negotiated is fully adequate to protect the legitimate interests of

   class members and inures to the benefit of the greatest number of class members impacted by

   the unconstitutional conditions at issue without compromising public safety or imposing

   impracticable or impossible burdens on NMCD. And, the Court specifically finds that class

   counsel in no way colluded with Defendants or defense counsel in reaching the proposed

   settlement and that challenges to the adequacy of their representation are entirely without

   merit. None of the objections warrant disapproval of the proposed settlement and the Court

   will therefore overrule them.

31. The Court has determined that it is in the parties’ best interests and furthers the ends of justice

   for this Court to approve the Second Revised Settlement Agreement.

       For these reasons, IT IS HEREBY ORDERED as follows:

A. The Court APPROVES the Second Revised Settlement Agreement (Doc. 3200-1) as fair,

   adequate, reasonable, and meeting all of the requirements of Rule 23(e) and the PLRA;

B. The objections to the proposed settlement filed by members of the Plaintiff class are not well

   taken and are hereby OVERRULED;



                                                  26
C. The Second Revised Settlement Agreement is ADOPTED as an Order of this Court and

   SUPERSEDES all consent decrees previously entered in this case, (see Doc. 3200-1 at 14 ¶

   29);

D. The parties’ Joint Motion for Final Approval of the Second Revised Settlement Agreement

   (Doc. 3200) is GRANTED;

E. The Parties’ Joint Motion for Final Approval of Revised Settlement Agreement (Doc. 3184)

   and Joint Motion and Memorandum of Law for Approval of a Modification to Paragraph 12

   of the Revised Settlement Agreement (Doc. 3186) are DENIED AS MOOT;

F. In light of the fact that the Second Revised Settlement Agreement “constitutes the entire set

   of obligations and duties necessary for Defendants’ full release from this litigation and all

   attendant Court orders in both the Duran and Klatt lawsuits,” (Doc. 3200-1 at 14 ¶ 29), the

   following motions are also DENIED AS MOOT: (1) Plaintiffs’ Motion for Declaratory,

   Injunctive, and Remedial Relief Regarding Violations of the Court’s Stipulated Orders (Doc.

   2837); (2) Plaintiffs’ Motion for Declaratory, Injunctive and Remedial Relief at Northwestern

   New Mexico Correctional Facility (Doc. 2928); and, (3) Plaintiffs’ Motion for Declaratory,

   Injunctive, and Remedial Relief Regarding Violations of the 1991 Settlement Agreement at

   Western New Mexico Correctional Facility (Doc. 2929);

G. Counsel are to confer with one another regarding the most expeditious and effective way to

   provide objectors with the Second Revised Settlement Agreement and this Order. Within ten

   (10) days of entry of this Order, class counsel are to file a certificate of service documenting

   the date(s) and manner of service of the Second Revised Settlement Agreement and this Order

   on all class members who objected to the proposed settlement; and,




                                                27
H. Counsel are to confer with one another regarding the most expeditious and effective way to

   provide all other class members with the Second Revised Settlement Agreement.

       IT IS SO ORDERED.



                                                  ___________________________________
                                                  KIRTAN KHALSA
                                                  UNITED STATES MAGISTRATE JUDGE




                                             28
